                  Case 5:19-po-60917 Document 1 Filed on 01/31/19 in TXSD Page 1 of 1
 AO 91 (Rev. 11/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                   SouthernDistrict
                                               __________   Districtofof__________
                                                                         Texas

                   United States of America                        )
                              v.                                   )
                   Efrain ANDRES-Cabrera                           )       Case No.
                                                                   )                  L-19-PO60917
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                January 30, 2019               in the county of                  Webb                in the
       Southern         District of           Texas            , the defendant(s) violated:

             Code Section                                                    Offense Description
8 USC 1325(a)(1)                            an alien, did unlawfully enter and attempt to enter the United States at a place other than
                                            designated by an immigration officer.




          This criminal complaint is based on these facts:
Furthermore, it is based on verbal statements by, Efrain ANDRES-Cabrera, who admitted being a citizen of Mexico, who entered or
attempted to enter illegally into the United States by wading the Rio Grande River near, Laredo, Texas, thus avoiding immigration
inspection, nor having proper documents to enter, travel through, or remain in the United States. This illegal entry or attempted entry
took place on January 30, 2019.




              Continued on the attached sheet.
                                                                                                 /S/Jose Mangual
                                                                                              Complainant’s signature

                                                                           Jose Mangual                    , Border Patrol Agent
                                                                                               Printed name and title

 Sworn
 Affiant to before
         Jose      me and signed in my presence.
              Mangual
 sworn and attested
 on January 31, 2019, at 7:08 PM,
 Date:   February 01, 2019
 at Laredo, Texas.
                                                                                                 Judge’s signature

 City and state:      Laredo, Texas                                        Sam Sheldon                     , U.S. Magistrate Judge
                                                                                               Printed name and title
